DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 09/03/2021 response includes: (a) the abstract is currently amended; (b) claims 25-33 are new; (c) claims 1-7, 11-12 and 14-17 are currently amended; (d) claims 13 and 20 are previously presented; (e) claims 8-10, 18-19 and 21-24 are canceled; and (f) the grounds for rejection set forth in the 06/03/2021 office action are traversed.  Claims 1-7, 11-17, 20 and 25-33 are currently pending and an office action follows:
Response to Arguments
3.	Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.  More specifically, applicant argues that since Shapiro varies the luminance of the edges and the background over time this differs from applicant’s varying of only the background over time (09/03/2021, p 4).  
	While Shapiro does teach varying the luminance of both the edges and the background over time (see e.g., para 0019), examiner only modified Kanda to include Shapiro’s teaching of modifying the background luminance and not modifying the edges luminance.  According to Shapiro varying just the background would create an enhanced apparent motion of an object (see e.g., para 0004 – “if a gray rectangle is bordered on the left by a thin white line and on the right by a think black line, then modulating the luminance of a field surrounding the rectangle will make the rectangle 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	This is because the illusion is created due to the difference in the luminance between the background and the edges.  Thus, the black and white portions of above composite duck image taught by Kanda modified by Shapiro’s teaching of changing the luminance of the background would create a stronger apparent motion of the duck (i.e., the apparent motion would be the duck alternately moving to the right and to the left instead of just moving toward the right).  This would create a more interesting appearance (see e.g., Shapiro para 0002, especially – “enhancing advertising and marketing by drawing attention to a desired symbol; enhancing images”).  
	This teaching is also supported by the following reference that was previously listed under the section “Other Relevant Prior Art”: “Visual Dissociations Of Movement, Position, and Stereo Depth: Some Phenomenal Phenomena”, The Quarterly Journal Of Experimental Psychology: A Human Experimental Psychology, 35 (Pt1), 217-237, 2013 to Gregory et al. (see e.g., the below figure; p 1, especially – “A simple display of a vertical pair of contiguous narrow stripes, one dark, the other light, appears to move Our display is simpler, for only the background luminance changes”)(emphasis added). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	In summary, the claims previously-cited as being allowable if re-written in independent format as well as the new claims that also incorporate the allowable subject matter are either allowed or would be allowed if new claim objections pertaining to them are overcome, while the previously rejected claims and new claims that are similar to them (i.e.., do not include any of the previously-designated novel limitations) are rejected.
Drawing Objection
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered:
(i)	Claim 1’s following limitations: “the final target object is arranged in a background of which luminance periodically varies over time.”

(iii)	Claim 3’s following limitations: “wherein luminance of the background also periodically varies in a spatial manner.”
(iv)	Claim 4’s following limitations: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.”
(v)	Claim 5’s following limitations: “and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.”
(vi)	Claim 6’s following limitations: “the illusion apparatus comprising a display unit which presents an image…a background of which luminance periodically varies over time”.
(vii)	Claim 7’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time”.
(viii)	Claim 11’s following limitations: “presenting by a display unit an image…and a background of which luminance periodically varies”.
(ix)	Claims 12’s following limitations: “presenting by a display unit an image…and a background of which luminance periodically varies”.
(x)	Claims 13’s following limitations: “a non-transitory computer-readable recording medium storing a program for causing a computer to function as the illusion apparatus”.
(xi)	Claims 14’s following limitations: “and a background of which luminance periodically varies over time.”

(xiii)	Claims 16’s following limitations: “and a background of which luminance periodically varies over time.”
(xiv)	Claims 17’s following limitations: “and a background of which luminance periodically varies over time.”
(xv)	Claims 20’s following limitations: “a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus”.
(xvi)	Claims 25’s following limitations: “wherein the final target object is arranged in a background of which luminance periodically varies over time…wherein luminance of the background also periodically varies in a spatial manner”.
(xvii)	Claims 26’s following limitations: “wherein the final target object is arranged in a background of which luminance periodically varies over time…wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time”.
(xviii)	Claims 27’s following limitations: “wherein the final target object is arranged in a background of which luminance periodically varies over time…and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region”.
(xix)	Claims 28’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…wherein luminance of the background also periodically varies in a spatial 
(xx)	Claims 29’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…wherein luminance of the background also periodically varies in a spatial manner”.
(xxi)	Claims 30’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time”.
(xxii)	Claims 31’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time”.
(xxiii)	Claims 32’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region”.
(xxiiii)	Claims 33’s following limitations: “the illusion apparatus comprising a display unit which presents an image…and a background of which luminance periodically varies over time…and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
5.	Claims 5, 25, 27 and 32-33 are objected to because of the following informalities:  
	Claim 5 at line 15 needs to be changed from “the luminance in the first partial region” to “luminance in the first partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 5 at line 15 needs to be changed from “the luminance in the second partial region” to “luminance in the second partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 25 at line 14 needs to be changed to remove the extra space between “target,” and “wherein”.  Appropriate correction is required.
Claim 27 at line 17 needs to be changed from “the luminance in the first partial region” to “luminance in the first partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 27 at line 18 needs to be changed from “the luminance in the second partial region” to “luminance in the second partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 32 at line 13 needs to be changed from “the luminance in the first partial region” to “luminance in the first partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 32 at line 14 needs to be changed from “the luminance in the second partial region” to “luminance in the second partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 33 at line 16 needs to be changed from “the luminance in the first partial region” to “luminance in the first partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 33 at line 17 needs to be changed from “the luminance in the second partial region” to “luminance in the second partial region” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim Rejections – 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 

7.	Claims 1-2, 6-7, 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Paint Tool For Trick Art Production Using Motion Illusion”, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) in view of U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the , 
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer1),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer1),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer1), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 2, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the two parts of the grey or blue duck together have a same shape as the dark object, i.e., the black duck) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the two parts of the grey or blue duck together have a same shape as the dark object, i.e., the white duck), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically  is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck), luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-, and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time.
Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 6, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the ,
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer1), 
and the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image .
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 7, Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective ,
an image constituted by a final target(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image ,
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck),
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer), 
 and the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically  or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image and a background of which luminance periodically varies over time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016) and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 11, Kanda discloses an illusion method of an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion method comprising an image (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) constituted by a final target(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer), 
and the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose presenting by a display unit an image and a background of which luminance periodically varies over time.
Shapiro discloses presenting by a display unit an image (¶0016) and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) presenting by a display unit an image to provide an illusion method of an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies to provide an illusion method of an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 12, Kanda discloses an illusion method of an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light ,
the illusion method comprising an image (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) constituted by a final target(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)  that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. , 
and the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck).
Kanda does not expressly disclose presenting by a display unit an image and a background of which luminance periodically varies over time.
Shapiro discloses presenting by a display unit an image (¶0016) and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) presenting by a display unit an image to provide an illusion method of an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies to provide an illusion method of an illusion apparatus for causing an illusion that an object 

As to claim 14, Kanda discloses an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the image generation apparatus comprising a composition processing unit which generates a composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) by a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) in which a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) having approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion  are composited based on three images(grey duck or blue duck, black duck, white duck) respectively including the target(grey duck or blue duck), the dark object(black duck), and the light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
luminance of the dark object(black duck) is lower than luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck), 
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck),
	the luminance of the target is uniform(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
	the luminance of the dark object is uniform(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. ,
	the luminance of the light object is uniform(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer),
the composition process is a process of obtaining an image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including an object(duck) obtained by an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), and the image generation apparatus obtains an image constituted by a final target(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”) which is equivalent to the object(composite duck shown in  obtained by the incomplete superposition among the composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the composition processing unit (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose and a background of which luminance periodically varies over time.
Shapiro discloses and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

As to claim 15, Kanda discloses an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the image generation apparatus comprising a composition processing unit
which generates a composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) by a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) in which a target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image  are composited based on two images(grey duck or blue duck, black duck) respectively including the target(grey duck or blue duck) and the dark object(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) in which a target(grey duck or blue duck) and a light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) are composited based on two images(grey duck or blue duck, black duck) respectively including the target(grey duck or blue duck) and the light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
luminance of the dark object(black duck) is lower than luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image , 
	the luminance of the target(grey duck or blue duck) is uniform (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object(black duck) is uniform (FIGs 3(a)-3(b); p 4-
867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object(white duck) is uniform (FIGs 3(a)-3(b); p 4-
867, especially – “The illusion luminance pattern is automatically generated (Fig.
3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer),
the composition process is a process of obtaining an image(composite duck
shown in FIG. 3(a) or FIG. 3(b)) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an image(composite duck shown in FIG. 3(a) or FIG. 3(b)) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including an object(duck) obtained by an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4- or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), and
the image generation apparatus obtains an image(composite duck shown in
FIG. 3(a) or FIG. 3(b)) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) constituted by a final target(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”) which is equivalent to the object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the incomplete superposition among the composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the composition processing unit (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose and a background of which luminance periodically varies over time.
Shapiro discloses and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

	As to claim 16, Kanda discloses an image generation method of an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to ,
the image generation method comprising a composition processing step of
generating a composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) by a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) in which a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) having approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) are composited based on three images(grey duck or blue duck, black duck, white duck) of the target(grey duck or blue duck), the dark object(black duck), and the light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
luminance of the dark object(black duck) is lower than luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target(grey duck or blue duck) is uniform(FIGs 3(a)-3(b);
p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object(black duck) is uniform(FIGs 3(a)-3(b); p 4
-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object(white duck) is uniform(FIGs 3(a)-3(b); p 4
-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the white is inherently uniform as can be seen by a viewer),
the composition process is a process of obtaining an image(composite duck
shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is  including an object obtained by an incomplete superposition in which a part of the dark object (black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), and
the image generation apparatus obtains an image constituted by a final
target(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”) which is equivalent to the object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the incomplete superposition among the composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the composition processing step(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by .
Kanda does not expressly disclose and a background of which luminance periodically varies over time.
Shapiro discloses and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.

	As to claim 17, Kanda discloses an image generation method of an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the image generation method comprising a composition processing step of
generating a composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is  by a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – inherently there exists a processing unit that is used to generate the composited target image shown in FIGs. 3(a)-3(b).) in which a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) are composited based on two images(grey duck or blue duck, black duck) respectively including the target(grey duck or blue duck) and the dark object(black duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or a composition process (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) in which a target(grey duck or blue duck) and a light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) are composited based on two images(grey duck or blue duck, black duck)  respectively including the target(grey duck or blue duck) and the light object(white duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is , wherein
luminance of the dark object(black duck) is lower than luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), 
the luminance of the target(grey duck or blue duck) is uniform (FIGs 3(a)-3(b);
p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a grey duck and a blue duck in which the grey and the blue are each inherently uniform as can be seen by a viewer),
the luminance of the dark object(black duck) is uniform(FIGs 3(a)-3(b); p 4-
867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a black duck in which the black is inherently uniform as can be seen by a viewer),
the luminance of the light object(white duck) is uniform (FIGs 3(a)-3(b); p 4-
867, especially – “The illusion luminance pattern is automatically generated (Fig.
3)…This tool works by image collage” – FIGs 3(a)-3(b) depict a white duck in which the ,
the composition process is a process of obtaining an image(composite duck
shown in FIG. 3(a) or FIG. 3(b)) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an image including an object obtained by an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck) (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), and
the image generation apparatus obtains an image constituted by a final
target(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”) which is equivalent to the object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the incomplete superposition among the composited target image(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by the composition processing step (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose and a background of which luminance periodically varies over time.
Shapiro discloses and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
8.	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Paint Tool For Trick Art Production Using Motion Illusion”, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) in view of U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro as applied above separately to each of claims 6-7 and 14-15, in view of U.S. Patent Pub. No. Ohki.
	As to claim 13, Kanda modified by Shapiro teaches the illusion apparatus according to claim 6.
	Kanda modified by Shapiro does not expressly disclose a non-transitory computer-readable recording medium storing a program for causing a computer to function as the illusion apparatus.
	Ohki discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as the illusion apparatus (FIG. 24; ¶¶0249-0257).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda modified by with Ohki to provide an illumination apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, in which the operation of the illumination apparatus may be readily updated/changed when needed given that software may be readily updated/changed.
As to claim 13, Kanda modified by Shapiro teaches the illusion apparatus according to claim 7.
	Kanda modified by Shapiro does not expressly disclose a non-transitory computer-readable recording medium storing a program for causing a computer to function as the illusion apparatus.
	Ohki discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as the illusion apparatus (FIG. 24; ¶¶0249-0257).
Kanda modified by Shapiro with Ohki to provide an illumination apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, in which the operation of the illumination apparatus may be readily updated/changed when needed given that software may be readily updated/changed.

As to claim 20, Kanda discloses the image generation apparatus according to claim 14, as applied above.
	Kanda modified by Shapiro does not expressly disclose a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus.
Ohki discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus(FIG. 24; ¶¶0249-0251, 0255).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda modified by Shapiro with Ohki to provide an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving, in which the operation of the image generation apparatus may be readily updated/changed when needed given that software may be readily updated/changed.

	As to claim 20, Kanda modified by Shapiro teaches the image generation apparatus according to claim 14, as applied above.
	Kanda modified by Shapiro does not expressly disclose a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus.
Ohki discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus(FIG. 24; ¶¶0249-0251, 0255).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda modified by Shapiro with Ohki to provide an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving, in which the operation of the image generation apparatus may be readily updated/changed when needed given that software may be readily updated/changed.

As to claim 20, Kanda modified by Shapiro teaches the image generation apparatus according to claim 15, as applied above.
Kanda modified by Shapiro does not expressly disclose a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus.
Ohki discloses a non-transitory computer-readable recording medium storing a program for causing a computer to function as the image generation apparatus (FIG. 24; ¶¶0249-0251, 0255).
	Before the effective filing date of the claimed invention it would have been Kanda modified by Shapiro with Ohki to provide an image generation apparatus which generates an image for causing an illusion that an object which is not actually moving is perceived to be moving, in which the operation of the image generation apparatus may be readily updated/changed when needed given that software may be readily updated/changed.
Allowed Claims/Potentially Allowed Claims
9.	Claims 3-5, 26 and 28-31 are allowed.  Also, if the above-stated objection to claims 25, 27 and 32-33 are overcome, then this claim would be allowed.
Reasons for Allowance
10.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Independent claim 3 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either 
	More specifically, as to claim 3 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image , wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 4 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 4 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image ,
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 5 identifies the distinct features: “a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 5 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion , wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein the background includes a first partial region and a second partial region that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow} has a different shape that a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s 
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Independent claim 25 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 25 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body excluding the head) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image , and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide 
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 26 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
claim 26 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body excluding the head) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 27 identifies the distinct features: “and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 27 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this ,
the illusion apparatus comprising a final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) including a final target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck or blue duck’s head, grey duck or blue duck’s rest of body excluding the head) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the final target object(composite duck shown in FIG. 3(a) or in FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically  is arranged in a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
luminance of the dark object(black duck) is lower than luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), 
wherein the background includes a first partial region and a second partial region that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 
	Kanda does not disclose the final target object is arranged in a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	Shapiro discloses the final target object(center shape)(FIG. 1; ¶¶0015, 0020) is arranged in a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Independent claim 28 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 28 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck  of a target(grey duck or blue duck), a dark object (black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Independent claim 29 identifies the distinct features: “wherein luminance of the background(FIG. 4: Bs, Bv; ¶0035) also periodically varies in a spatial manner (FIGs. 17A-17D; ¶¶0097, 0108), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, to claim 29, Kanda discloses an illusion apparatus for
causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is  that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion , and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; a background of which luminance periodically varies over time, wherein luminance of the background also periodically varies in a spatial manner.
	Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016) and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving, which is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein luminance of the background also periodically varies in a spatial manner, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 30 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 30, Kanda discloses an illusion apparatus for causing an illusion
that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the ,
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 31 identifies the distinct features: “wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
claim 31 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the two parts of the grey or blue duck together have a same shape as the dark object, i.e., the black duck) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by and a background(light grey or yellow)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the 
Kanda modified by Shapiro does not expressly disclose wherein a period of the periodical variation of the luminance is switched to another period for each prescribed time, with all other limitations as claimed.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 32 identifies the distinct features: “a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 32 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage…In this tool, by projective transformation Image transformation was implemented…A function has been added to automatically perform the processing”),
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”)  that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of three objects(grey duck or blue duck’s head, torso and feet) of a target(grey duck or blue duck), a dark object(black duck), and a light object(white duck) which have approximately a same shape(duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the ,
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) and a part of the light object(white duck) are hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the background includes a first partial region and a second partial region 
that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow} has a different shape that a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}).
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region.
Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1) and a periodical variation of the luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 33 identifies the distinct features: “and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region (FIG. 19; ¶¶0110-0111), with all other limitations as claimed.
	The closest prior art, Paint Tool For Trick Art Production Using Motion Illusion, Proceedings of the 75th National Convention, 2013 (1), 4-867 to 4-868, March 13, 2013 to Kanda et al. (“Kanda”) and U.S. Patent Pub. No. 2013/0250246 A1 to Shapiro, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 33 Kanda discloses an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving (FIGs 3(a)-3(b); p 4-867, especially – “A motion illusion occurs in the light gray direction…This tool applies to any image selected by a user.  The illusion luminance ,
an image constituted by a final target(composite duck shown in FIG. 3(a) or
FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) that is equivalent to an object(composite duck shown in FIG. 3(a) or FIG. 3(b))(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) obtained by superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a dark object(black duck) which have approximately a same shape(duck) or approximately similar shapes (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the two parts of the grey or blue duck together have a same shape as the dark object, i.e., the black duck) or superposition of two objects(grey duck head and grey duck body, or blue duck head and blue duck body) of a target(grey duck or blue duck) and a light object(white duck) which have approximately the same shape(duck) or approximately similar shapes(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the two parts of the grey or blue duck together have a same shape as the dark object, i.e., the white duck) and a background(light grey or yellow) of which luminance (FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”),
wherein luminance of the dark object(black duck) is lower than luminance of
the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the black duck inherently has a lower luminance than the grey duck or the blue duck),
luminance of the light object(white duck) is higher than the luminance of the
target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – the white duck inherently has a higher luminance than the grey duck or the blue duck), and
the superposition is an incomplete superposition in which a part of the
dark object(black duck) is hidden by the target(grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”) or an incomplete superposition in which a part of the light object(white duck) is hidden by the target (grey duck or blue duck)(FIGs 3(a)-3(b); p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage”), wherein
the background includes a first partial region and a second partial region
that differs from the first partial region (FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow} has a different shape that a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}). 
	Kanda does not expressly disclose the illusion apparatus comprising a display unit which presents an image; and a background of which luminance periodically varies over time, and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region. 
	Shapiro discloses the illusion apparatus comprising a display unit which presents an image (¶0016); and a background(surrounding field)(FIG. 1; ¶0015) of which luminance periodically varies over time (FIG. 1; ¶¶0019-0021; claim 1).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kanda with Shapiro’s teachings of: (i) the illusion apparatus comprising a display unit which presents an image to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that is shown to a user using a popular means (i.e., an LCD monitor) and (ii) and a background of which luminance periodically varies over time to provide an illusion apparatus for causing an illusion that an object which is not actually moving is perceived to be moving that causes the apparent motion of the object to be stronger and/or outward (see e.g., ¶¶0019, 0021) and thus to make the object’s appearance more interesting.
	Kanda modified by Shapiro teaches and a periodical variation of the luminance in the first partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a right side half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, a periodical variation of the luminance in the second partial region (Kanda: FIGs 3(a)-3(b): light grey or yellow; p 4-867, especially – “The illusion luminance pattern is automatically generated (Fig. 3)…This tool works by image collage” – a left half of the background {FIG 3(a) or FIG 3(b): light gray or yellow}; Shapiro: FIG. 1: center shape, surrounding field; ¶¶0015, 0019-0021; claim 1).
Kanda modified by Shapiro does not expressly disclose and a periodical variation of the luminance in the first partial region differs from a periodical variation of the luminance in the second partial region, with all other limitations as claimed.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is especially seen when looking at the images shown by an online copy of this prior art reference at http://id.nii.ac.jp/1001/00112334/.